J-S16005-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

EDWARD PRINTUP

                            Appellant                  No. 1345 MDA 2014


                  Appeal from the Order Entered July 7, 2014
               In the Court of Common Pleas of Dauphin County
              Criminal Division at No(s): CP-22-CR-0001191-1980


BEFORE: PANELLA, J., OLSON, J., and OTT, J.

MEMORANDUM BY PANELLA, J.                                FILED MAY 07, 2015

        Appellant Edward Printup appeals pro se from the July 7, 2014 order of

the Dauphin County Court of Common Pleas denying his petition for writ of

habeas corpus on the basis that the claim is untimely pursuant to the Post

Conviction Relief Act (“PCRA”).1 We affirm.

        Printup was convicted on December 15, 1980, of first-degree murder

in connection with the death of his step-father. He was sentenced to a term

of life imprisonment. The lengthy procedural history of the instant case has

been accurately set forth by the trial court in its opinion dated September

17, 2014, and we see no need to restate it.        In his brief to this Court,

Printup presents the following issue for our review:
____________________________________________


1
    42 Pa.C.S.A. §§ 9541-9546.
J-S16005-15


      Did the Common Pleas Court abuse its discretion by denying the
      Appellant, here, the relief as sought when the Appellant
      presented a claim for relief in a habeas corpus writ petition
      asserting a freestanding claim of actual innocence?

Appellant’s Brief at 4.

      Printup   argues    that   because   his   “freestanding   claim   of   actual

innocence” is not cognizable under the PCRA, it was proper to raise it in a

petition for habeas corpus.       In support, he avers that “[i]f not for the

fabricated, bias testimony by one of [Harry Koons], Appellant could not have

been convicted.” Appellant’s Brief at 13.

      It is well-settled that the PCRA is intended to be the sole means of

achieving post-conviction relief. See 42 Pa.C.S.A. § 9542; Commonwealth

v. Haun, 32 A.3d 697 (Pa. 2011). Unless the PCRA could not provide for a

potential remedy, the PCRA statute subsumes the writ of habeas corpus.

See Commonwealth v. Fahy, 737 A.2d 214, 223–224 (Pa. 1999). Issues

that are cognizable under the PCRA must be raised in a timely PCRA petition,

and cannot be raised in a habeas corpus petition. See Commonwealth v.

Peterkin, 722 A.2d 638 (Pa. 1998); Commonwealth v. Taylor, 65 A.3d

462, 466 (Pa. Super. 2013) (a collateral petition that raises an issue that the

PCRA statute could remedy is to be considered a PCRA petition). “Phrased

differently, a defendant cannot escape the PCRA time-bar by titling his

petition or motion as a writ of habeas corpus.” Id.         Only post-conviction

claims that fall outside the sphere of the PCRA can be raised in a habeas

corpus petition. See Commonwealth v. Judge, 916 A.2d 511 (Pa. 2007).

                                      -2-
J-S16005-15


       Our review of the certified record compiled over the past 35 years

indicates that Printup’s habeas corpus petition is based on the same claim

that was denied in his last PCRA petition.2 His naming the petition as a

habeas corpus petition based on an alleged “freestanding claim of actual

innocence” does not take the claim out of the sphere of the PCRA. See,

e.g., Coady v. Vaughn, 770 A.2d 287, 293 (Pa. 2001) (Castille, J.,

concurring) (“The specifically enumerated, substantive claims deemed

reviewable under the PCRA all have to do with matters affecting the

conviction and sentence.”). As the PCRA court observed:

       Judgment in [Appellant’s] case became final over 30 years ago.
       Therefore, [Appellant’s] most recent Petition … is untimely.
       [Appellant] argues that newly discovered evidence not previously
       known regarding Harry Koons entitles him to overcome the
       timeliness requirements of the PCRA. Petitioner also made this
       argument in his fourth PCRA petition and this [c]ourt noted that
       “a simple review of the docket at that time would have revealed
       the charges pending against Harry Koons[.] … Clearly,
       [Appellant] has not demonstrated that, even in the exercise of
       due diligence, Koons’ pending charges could not have been
       discovered prior to trial.” This [c]ourt finds that [Appellant] has
       failed to provide any evidence to support his claims. Therefore,
       [Appellant’s] petition is untimely and [he] is not entitled to relief.

PCRA Court Opinion, dated 7/7/14, at 5 (emphasis added).

____________________________________________


2
  Appellant’s challenge to Koons’s testimony has been characterized in a
variety of ways over the years. His characterizing it now as “the bomb that
the prosecutor utilized to win the conviction against Appellant at the trial”
challenges the weight given the testimony, an issue decided long ago.
Moreover, contrary to Appellant’s description, Koons’s testimony
corroborated other evidence, including a letter Appellant had written to his
mother in which he admitted that he had killed his step-father.



                                           -3-
J-S16005-15


      We agree with the PCRA court. Appellant’s claim, which could have

been raised in a PCRA petition, is untimely.   Accordingly, we have no

jurisdiction to provide further review.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/7/2015




                                      -4-